DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a non-final action in response to U.S. Patent Application No. 16/886,557 filed on May 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1 – 22 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on August 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 11 are directed to a system. Claims 12 – 18 are directed to a method. Claims 19 – 22 are directed to an apparatus. Therefore, on its face, each of Claims 1 – 22 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a crowdsourcing request circuit structured to configure at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; a crowdsourcing publishing circuit configured to publish the crowdsourcing request to a group of information suppliers; and a crowdsourcing communications circuit structured to collect and process at least one response from the group of information suppliers, and to provide a reward to at least one of the group of information suppliers in response to a successful information supply event. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting and processing information related to loan collateral and rewarding successful information supply which amounts to fundamental economic practices including mitigating risk and commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 12 and 19 are abstract for similar reasons.


Claim 1 recites a system, comprising: a crowdsourcing request circuit structured to configure at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; a crowdsourcing publishing circuit configured to publish the crowdsourcing request to a group of information suppliers; and a crowdsourcing communications circuit structured to collect and process at least one response from the group of information suppliers, and to provide a reward to at least one of the group of information suppliers in response to a successful information supply event. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims


As such, Claims 1 – 22 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 5, 12 – 15 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Kremen, US 2013/0006844 A1, (“Kremen”), in view of Memos, Shaking up the Maritime Industry through Open Data and Crowdsourcing, April 2017, (“Memos”).

Claim 1:
Kremen teaches:
A system, comprising: a crowdsourcing request circuit structured to configure at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; (See Kremen, Abstract, (Systems and methods are disclosed for collateralizing loans. Taking control of a qualified attribute of the borrower by notifying social contacts and securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation.))

a crowdsourcing publishing circuit configured to publish the crowdsourcing request to a group of information suppliers; and (See Kremen, Par. 136 (a computer implemented method is disclosed for increasing the likelihood of timely repayment of a loan, the method comprising: applying underwriting criteria for the
borrower by a first computer component, wherein the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; wherein applying underwriting criteria includes considering a crowdsourced risk
evaluation.), Par.  118 (the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; and wherein applying underwriting criteria includes considering data associated with the borrower from an online information repository.))

a crowdsourcing communications circuit structured to collect and process at least one response from the group of information suppliers, and (See Kremen, Par. 214 (FIG. 3 illustrates a basic network diagram according to one embodiment. In FIG. 3, a network architecture 200 is schematically shown that may be used for embodiments of the present invention. The network architecture 200 includes
one or more individual and/or company computer systems 210, 220, 230, a borrower's computer system 160, and a lender's computer system 240 connected via the Internet 250 to one or more computer systems 260, 270, 280, 290 of the
qualified online account service providers. Examples shown include computer systems of Facebook, Inc., MySpace, Google, Inc. (Gmail), and Linkedin Corporation. The network architecture 200 may include other service providers
295 of other qualified attributes of the borrower. Such service providers 295 are shown in dashed lines connected to the Internet.))

Kremen does not teach, however, Memos teaches:
to provide a reward to at least one of the group of information suppliers in response to a successful information supply event.  (See Memos, p. 7 (As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgment for their service, offers them several privileges, ranging from free plans on the website, to promotion of their businesses and data for their own use.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, a step for providing a reward for crowdsourcing information, as taught by Memos. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information so as to give crowdsourcing information providers an incentive to provide crowdsourcing information. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation and Memos’ step for providing a reward for crowdsourcing information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Kremen and Memos teach each and every element of Claim 1 above:
Kremen does not teach, however, Memos teaches:
the crowdsourcing publishing circuit is further configured to publish a reward description to at least a portion of the group of information suppliers in response to the successful information supply event. (See Memos, p. 7 (As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgment for their service, offers them several privileges, ranging from free plans on the website, to promotion of their businesses and data for their own use.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, a step for providing a reward for crowdsourcing information, as taught by Memos. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information so as to give crowdsourcing information providers an incentive to provide crowdsourcing information. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation and Memos’ step for providing a reward for crowdsourcing information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:
Kremen and Memos teach each and every element of Claim 1 above:
Kremen further teaches:
the condition of collateral is determined based on an attribute selected from a list of attributes consisting of: a quality of the collateral, a condition of the collateral, a status of a title to the collateral, a status of a possession of the collateral, and a status of a lien on the collateral.  (See Kremen, Par. 208 (If, however, the lender's computer system detects a default on loan conditions by the borrower at decision step 130 (e.g., if the borrower fails to make one or more payments that is required by the loan conditions of the loan agreement between the lender and borrower), the method moves to execution step 140 wherein the lender takes control of the borrower's qualified online accounts (collateral). Control may be in the form of seizure of the borrower's qualified online accounts (or other qualified attributes as employed).))
Claim 4:
Kremen and Memos teach each and every element of Claim 1 above:
Kremen further teaches:
the crowdsourcing request circuit is further structured to enable a workflow by which a human user enters the at least one parameter to establish the crowdsourcing request, and wherein the at least one parameter comprises a type of requested information, a reward description, and a condition for receiving the reward. (See Kremen, Par. 214 (FIG. 3 illustrates a basic network diagram according to one embodiment. In FIG. 3, a network architecture 200 is schematically shown that may be used for embodiments of the present invention. The network architecture 200 includes
one or more individual and/or company computer systems 210, 220, 230, a borrower's computer system 160, and a lender's computer system 240 connected via the Internet 250 to one or more computer systems 260, 270, 280, 290 of the
qualified online account service providers. Examples shown include computer systems of Facebook, Inc., MySpace, Google, Inc. (Gmail), and Linkedin Corporation. The network architecture 200 may include other service providers
295 of other qualified attributes of the borrower. Such service providers 295 are shown in dashed lines connected to the Internet.))

Claim 5:
Kremen and Memos teach each and every element of Claim 1 above:
Kremen does not teach, however, Memos teaches:
the reward is selected from selected from a list of rewards consisting of: a financial reward, a token, a ticket, a contractual right, a cryptocurrency amount, a plurality of reward points, a currency amount, a discount on a product or service, and an access right.  (See Memos, p. 7 (As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgment for their service, offers them several privileges, ranging from free plans on the website, to promotion of their businesses and data for their own use.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, a step for providing a reward for crowdsourcing information, as taught by Memos. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information so as to give crowdsourcing information providers an incentive to provide crowdsourcing information. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation and Memos’ step for providing a reward for crowdsourcing information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Kremen teaches:
A method, comprising: configuring at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; (See Kremen, Abstract, (Systems and methods are disclosed for collateralizing loans. Taking control of a qualified attribute of the borrower by notifying social contacts and securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation.))

publishing the crowdsourcing request to a group of information suppliers; (See Kremen, Par. 136 (a computer implemented method is disclosed for increasing the likelihood of timely repayment of a loan, the method comprising: applying underwriting criteria for the borrower by a first computer component, wherein the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; wherein applying underwriting criteria includes considering a crowdsourced risk evaluation.), Par.  118 (the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; and wherein applying underwriting criteria includes considering data associated with the borrower from an online information repository.))

collecting and processing at least one response to the crowdsourcing request (See Kremen, Par. 214 (FIG. 3 illustrates a basic network diagram according to one embodiment. In FIG. 3, a network architecture 200 is schematically shown that may be used for embodiments of the present invention. The network architecture 200 includes one or more individual and/or company computer systems 210, 220, 230, a borrower's computer system 160, and a lender's computer system 240 connected via the Internet 250 to one or more computer systems 260, 270, 280, 290 of the qualified online account service providers. Examples shown include computer systems of Facebook, Inc., MySpace, Google, Inc. (Gmail), and Linkedin Corporation. The network architecture 200 may include other service providers 295 of other qualified attributes of the borrower. Such service providers 295 are shown in dashed lines connected to the Internet.), Par. 215 (The service providers ' computer systems each typically include, among other computer components or equipment, one or more servers for the websites of the qualified online account service providers ( or one or more incoming and outgoing email servers for service providers, such as Google, Inc., for Gmail) or apps. These servers or apps may be accessed by means of an http request, APIs or apps as well as other means known to those skilled in the art.))

Kremen does not teach, however, Memos teaches:
providing a reward to at least one supplier of the group of information suppliers in response to a successful information supply event. (See Memos, p. 7 (As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgment for their service, offers them several privileges, ranging from free plans on the website, to promotion of their businesses and data for their own use.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, a step for providing a reward for crowdsourcing information, as taught by Memos. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information so as to give crowdsourcing information providers an incentive to provide crowdsourcing information. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation and Memos’ step for providing a reward for crowdsourcing information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Kremen and Memos teach each and every element of Claim 12 above:
Kremen does not teach, however, Memos teaches:
publishing a reward description to at least a portion of the group of information suppliers in response to the successful information supply event. (See Memos, p. 7 (As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgment for their service, offers them several privileges, ranging from free plans on the website, to promotion of their businesses and data for their own use.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, a step for providing a reward for crowdsourcing information, as taught by Memos. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information so as to give crowdsourcing information providers an incentive to provide crowdsourcing information. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation and Memos’ step for providing a reward for crowdsourcing information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Kremen and Memos teach each and every element of Claim 12 above:
Kremen further teaches:
automatically undertaking an action related to the loan in response to the successful information supply event. (See Kremen, Par. 208 (If, however, the lender's computer system detects a default on loan conditions by the borrower at decision step 130 (e.g., if the borrower fails to make one or more payments that is required by the loan conditions of the loan agreement between the lender and borrower), the method moves to execution step 140 wherein the lender takes control of the borrower's qualified online accounts (collateral). Control may be in the form of seizure of the borrower's qualified online accounts (or other qualified attributes as employed).))
Claim 19:
Kremen teaches:
An apparatus, comprising: a crowdsourcing request circuit structured to provide an interface to enable configuration of at least one parameter of a crowdsourcing request related to obtaining information on a condition of a collateral for a loan; (See Kremen, Abstract, (Systems and methods are disclosed for collateralizing loans. Taking control of a qualified attribute of the borrower by notifying social contacts and securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation.))

a crowdsourcing publishing circuit configured to publish the crowdsourcing request to a group of information suppliers in response to the crowdsourcing request; and (See Kremen, Par. 136 (a computer implemented method is disclosed for increasing the likelihood of timely repayment of a loan, the method comprising: applying underwriting criteria for the borrower by a first computer component, wherein the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; wherein applying underwriting criteria includes considering a crowdsourced risk evaluation.), Par.  118 (the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; and wherein applying underwriting criteria includes considering data associated with the borrower from an online information repository.))

a crowdsourcing communications circuit structured to provide an interface to collect at least one response to the crowdsourcing request from members of the group of information suppliers, and (See Kremen, Par. 214 (FIG. 3 illustrates a basic network diagram according to one embodiment. In FIG. 3, a network architecture 200 is schematically shown that may be used for embodiments of the present invention. The network architecture 200 includes
one or more individual and/or company computer systems 210, 220, 230, a borrower's computer system 160, and a lender's computer system 240 connected via the Internet 250 to one or more computer systems 260, 270, 280, 290 of the
qualified online account service providers. Examples shown include computer systems of Facebook, Inc., MySpace, Google, Inc. (Gmail), and Linkedin Corporation. The network architecture 200 may include other service providers
295 of other qualified attributes of the borrower. Such service providers 295 are shown in dashed lines connected to the Internet.), Par. 215 (The service providers ' computer systems each typically include, among other computer components or equipment, one or more servers for the websites of the qualified online account service providers (or one or more incoming and outgoing email servers for service providers, such as Google, Inc., for Gmail) or apps. These servers or apps may be accessed by means of an http request, APIs or apps as well as other means known to those skilled in the art.))

Kremen does not teach, however, Memos teaches:
to provide a reward to at least one of the group of information suppliers in response to a successful information supply event. (See Memos, p. 7 (As a token of appreciation to the contributors, MarineTraffic, along with public acknowledgment for their service, offers them several privileges, ranging from free plans on the website, to promotion of their businesses and data for their own use.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, a step for providing a reward for crowdsourcing information, as taught by Memos. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information so as to give crowdsourcing information providers an incentive to provide crowdsourcing information. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation and Memos’ step for providing a reward for crowdsourcing information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 6 - 7 and 22 are rejected under 35 U.S.C. 103 as being anticipated by Kremen, US 2013/0006844 A1, (“Kremen”), in view of Memos, Shaking up the Maritime Industry through Open Data and Crowdsourcing, April 2017, (“Memos”), in further view of Hill et al., US 2019/0164221 A1, (Hill”).

Claim 6:
Kremen and Memos teach each and every element of Claim 1 above:
Kremen does not teach, however, Hill teaches:
a smart contract circuit structured to process the at least one response and, in response, automatically undertake an action related to the loan. (See Hill, Par. 44 (In some implementations, the loan agreement terms and the collateral
requirement parameters are stored on a blockchain, such as in a smart contract), Par. 97 (If the digital asset collateral is held in a smart contract, the funding condition may be based on being viewable from a copy of the blockchain of the smart contract. The operation that determines the funding condition may include retrieving a market value or exchange rate for the digital assets in the one or more digital asset collateral wallet addresses.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Memos discussed above, a step for a smart contract undertaking an action related to a loan condition, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Memos teaches a step for providing a reward for crowdsourcing information. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information and using a smart contract to undertake an action related to a loan condition so as to give crowdsourcing information providers an incentive to provide crowdsourcing information and administer the loan on blockchain. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation, Memos’ step for providing a reward for crowdsourcing information and Hill’s step for a smart contract to undertake an action related to a loan condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Kremen, Memos and Hill teach each and every element of Claim 6 above:
Kremen discloses monitoring loan conditions and taking control of a borrower’s property and/or qualified attributes upon a default on loan conditions, however, not in a system utilizing a smart contract circuit in  (At least: Figs 1-2,6).
Kremen does not teach, however, Hill teaches:
wherein the action is at least one of a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, or a calling of the loan.  (See Hill, Par. 44 (In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract), Par. 97 (If the digital asset collateral is held in a smart contract, the funding condition may be based on being viewable from a copy of the blockchain of the smart contract. The operation that determines the funding condition may include retrieving a market value or exchange rate for the digital assets in the one or more digital asset collateral wallet addresses.),
Par. 42 (The borrower 202 may be responsible for maintaining a minimum digital asset collateral value or responsible not to exceed a maximum LTV on the loan.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 58 (The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 60 (Loan agreement terms and/or the LTV schedule may include a margin call condition (e.g., an LTV above which the margin call is triggered). If the loan manager 702 determines that a margin call condition has been satisfied, then the loan manager 702 may take actions to carry out the margin call.), Par. 63 (Upon satisfaction of a liquidation condition, the loan manager 702 may take any of several actions relating to liquidation of the digital assets in the collateral wallet 712.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Memos discussed above, a step for a smart contract undertaking an action related to a loan condition, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Memos teaches a step for providing a reward for crowdsourcing information. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information and using a smart contract to undertake an action related to a loan condition so as to give crowdsourcing information providers an incentive to provide crowdsourcing information and administer the loan on blockchain. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation, Memos’ step for providing a reward for crowdsourcing information and Hill’s step for a smart contract to undertake an action related to a loan condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 22:
Kremen and Memos teach each and every element of Claim 19 above:
Kremen does not teach, however, Hill teaches:
a smart contract circuit structured to process the at least one response and, in response, automatically undertake an action related to the loan, wherein the action is at least one of a foreclosure action, a lien administration action, an interest-rate setting action, a default initiation action, a substitution of collateral, or a calling of the loan. (See Hill, Par. 44 (In some implementations, the loan agreement terms and the collateral requirement parameters are stored on a blockchain, such as in a smart contract), Par. 97 (If the digital asset collateral is held in a smart contract, the funding condition may be based on being viewable from a copy of the blockchain of the smart contract. The operation that determines the funding condition may include retrieving a market value or exchange rate for the digital assets in the one or more digital asset collateral wallet addresses.), Par. 42 (The borrower 202 may be responsible for maintaining a minimum digital asset collateral value or responsible not to exceed a maximum LTV on the loan.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 58 (The loan status aggregator 704 may perform functions that involve comparing loan agreement terms to data obtained from other sources (e.g., off-chain loan contact received from the borrower and/or lender, checking loan terms that have been stored on-chain, digital asset price feeds, digital asset liquidity assessments, etc.) to determine whether collateralization requirements are met.), Par. 60 (Loan agreement terms and/or the LTV schedule may include a margin call condition
(e.g., an LTV above which the margin call is triggered). If the loan manager 702 determines that a margin call condition has been satisfied, then the loan manager 702 may take actions to carry out the margin call.), Par. 63 (Upon satisfaction of a liquidation condition, the loan manager 702 may take any of several actions relating to liquidation of the digital assets in the collateral wallet 712.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Memos discussed above, a step for a smart contract undertaking an action related to a loan condition, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Memos teaches a step for providing a reward for crowdsourcing information. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information and using a smart contract to undertake an action related to a loan condition so as to give crowdsourcing information providers an incentive to provide crowdsourcing information and administer the loan on blockchain. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation, Memos’ step for providing a reward for crowdsourcing information and Hill’s step for a smart contract to undertake an action related to a loan condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Claims 14, 20 and 21 are rejected under 35 U.S.C. 103 as being anticipated by Kremen, US 2013/0006844 A1, (“Kremen”), in view of Memos, Shaking up the Maritime Industry through Open Data and Crowdsourcing, April 2017, (“Memos”), in further view of Lu, et al.,  ZebraLancer: Private and Anonymous Crowdsourcing System atop Open Blockchain, 3 March 2018, N.J.I.T., arXiv:1803.01256v1, (“Lu”).

Claim 14:
Kremen and Memos teach each and every element of Claim 12 above:
Kremen does not teach, however, Lu teaches:
the reward is automatically allocated to at least one of the group of information suppliers in response to the successful information supply event.  (See Lu, p. 6 (When the smart contract receives an instruction regarding rewards and its proof, the verification algorithm will be executed), p. 15, Table V (The instruction sent from the requester to instruct the smart contract to reward each crowd-shared answer.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Memos discussed above, a step for a smart contract managing a reward, as taught by Lu. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Memos teaches a step for providing a reward for crowdsourcing information. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information and managing the reward with a smart contract so as to give crowdsourcing information providers an incentive to provide crowdsourcing information on blockchain. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation, Memos’ step for providing a reward for crowdsourcing information and Lu’s step for a smart contract managing a reward, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Kremen and Memos teach each and every element of Claim 19 above:
Kremen does not teach, however, Lu teaches:	
a smart contract circuit structured to manage the reward by determining the successful information supply event in response to the at least one parameter configured for the crowdsourcing request, and to automatically allocate the reward to the at least one of the group of information suppliers in response to the successful information supply event. a smart contract circuit structured to manage the reward by determining the successful information supply event in response to the at least one parameter configured for the crowdsourcing request, and to automatically allocate the reward to the at least one of the group of information suppliers in response to the successful information supply event. (See Lu, p. 6 (When the smart contract receives an instruction regarding rewards and its proof, the verification algorithm will be executed), p. 15, Table V (The instruction sent from the requester to instruct the smart contract to reward each crowd-shared answer.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Memos discussed above, a step for a smart contract managing a reward, as taught by Lu. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Memos teaches a step for providing a reward for crowdsourcing information. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information and managing the reward with a smart contract so as to give crowdsourcing information providers an incentive to provide crowdsourcing information on blockchain. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation, Memos’ step for providing a reward for crowdsourcing information and Lu’s step for a smart contract managing a reward, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:
Kremen and Memos teach each and every element of Claim 19 above:
Kremen does not teach, however, Lu teaches:
a smart contract circuit structured to manage the reward by determining the successful information supply event in response to the at least one parameter configured for the crowdsourcing request, and to automatically allocate the reward to the at least one of the group of information suppliers in response to the successful information supply event. (See Lu, p. 6 (When the smart contract receives an instruction regarding rewards and its proof, the verification algorithm will be executed), p. 15, Table V (The instruction sent from the requester to instruct the smart contract to reward each crowd-shared answer.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Memos discussed above, a step for a smart contract managing a reward, as taught by Lu. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Memos teaches a step for providing a reward for crowdsourcing information. It would have been obvious for Kremen in his system include a step for providing a reward for crowdsourcing information and managing the reward with a smart contract so as to give crowdsourcing information providers an incentive to provide crowdsourcing information on blockchain. Since the claimed invention is merely a combination of old elements, Kremens’s system for collateralizing loans and utilizing crowdsourced risk evaluation, Memos’ step for providing a reward for crowdsourcing information and Lu’s step for a smart contract managing a reward, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

No Prior Art Rejections

With respect to Claims 8 - 11 and 16 - 18 none of the prior art teaches or renders obvious “a robotic process automation circuit structured to, based on training on a training data set comprising human user interactions with at least one of the crowdsourcing request circuit or the crowdsourcing communications circuit, configure the crowdsourcing request based on at least one attribute of the loan, wherein the at least one attribute of the loan is obtained from a smart contract circuit that manages the loan” and “training a robotic process automation circuit on a training data set comprising a plurality of outcomes corresponding to a plurality of the crowdsourcing requests, and operating the robotic process automation circuit to iteratively improve the crowdsourcing request.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/21/2021